Title: To George Washington from Thomas McKean, 4 September 1781
From: McKean, Thomas
To: Washington, George


                  
                     Sir,
                     Philadelphia September 4. 1781.
                  
                  An Act of Congress of the 31st of last month was just now sent to me by the Secretary of Congress, which I have the honor to inclose for your Excellency.  And am with the greatest regard Sir, Your Excellency’s Most obedient humble servant
                  
                     Tho M:Kean President
                     
                  
               